PER CURIAM.
This matter is before us on appeal from an order awarding attorney’s fees in an appellate action filed by the condemning authority where there was no motion for such fees filed in the appellate court, as provided by Rule 3.16, F.R.A.P., 32 F.S.A.
The State Department of Transportation had appealed to this Court a final judgment in condemnation and this Court had affirmed. No motion for attorney’s fees had been filed with this Court. Subsequent to the opinion of this Court, the ap-pellees first filed their motion for attorney’s fees in the trial court who made an award of such fee by the judgment appealed herein.
When the appellees failed to file motion for attorney’s fees in this Court, the trial court had no jurisdiction or authority to entertain the motion for attorney’s fees. Inasmuch as, however, the Department of Transportation has reinvested in this Court jurisdiction of this subject matter, we do now have the authority to award, nunc pro tunc, said attorney’s fees to the appellees *906for the work in the first appeal, and we do hereby award attorney’s fees to the attorney for the appellees in the amount of $750.00.
The order appealed from in this case is Reversed inasmuch as the trial court had no jurisdiction to enter such order.
The appellees have now filed a petition for attorney’s fees in this appeal, but inasmuch as we are of the opinion that the need of this appeal was the result of the neglect of the appellees’ attorney in not filing said motion for said fees timely in the first appeal, we do not think the attorney for appellees is entitled to any additional fees for his efforts in this appeal and therefore the last motion for attorney’s fees is hereby Denied.
WIGGINTON, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.